DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         CENTRAL PALM BEACH SURGERY CENTER, LTD.
                 a/a/o CHEVAS THOMPSON,
                         Appellant,

                                    v.

              UNITED AUTOMOBILE INSURANCE COMPANY,
                            Appellee.

                             No. 4D21-409

                              [July 8, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Olga Gonzalez-Levine, Judge; L.T. Case Nos. COWE17-
014405 and CACE19025828.

  Todd Landau of Todd Landau, P.A., Hollywood, for appellant.

  Michael J. Neimand, House Counsel of United Automobile Insurance
Company, Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.